Citation Nr: 0013495	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-00 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than November 
30, 1993 for the grant of service connection for chronic 
fatigue syndrome with chronic lymphadenitis and major 
depression.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for chronic fatigue syndrome with chronic 
lymphadenitis and major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 3, 1987 
to August 3, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to an initial evaluation in excess 
of 40 percent for chronic fatigue syndrome with chronic 
lymphadenitis and major depression is addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
a lymph node disability in February 1992.  

2.  The RO, in pertinent part, denied service connection for 
a lymph node condition in April 1993, and sent notice of the 
denial in May 1993.  

3.  On November 30, 1993, a claim of service connection for 
chronic fatigue syndrome was received by the RO.  Also 
received was a request, in pertinent part, for 
reconsideration of the RO's April 1993 denial of service 
connection for a lymph node condition (later termed chronic 
lymph node inflammation and chronic lymphadenitis).  

4.  The April 1993 rating decision, in terms of its denial of 
a lymph node condition, did not become final.  

5.  In July 1996 the RO granted service connection for 
chronic fatigue syndrome with chronic lymphadenitis and major 
depression, with the assignment of a 40 percent rating, 
effective November 30, 1993.  

6.  The proper effective date for service-connected chronic 
fatigue syndrome with chronic lymphadenitis and major 
depression is August 4, 1991, and the proper effective date 
for the commencement of payment is September 1, 1991.  


CONCLUSION OF LAW

The criteria for an effective date retroactive to August 4, 
1991 for the grant of service connection for chronic fatigue 
syndrome with chronic lymphadenitis and major depression have 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran 
submitted claims for, in pertinent part, service connection 
of a condition of the lymph nodes and residuals of a fever of 
unknown origin in February 1992.  

The RO denied service connection for these two disabilities 
in April 1993.  

In November 1993 the veteran submitted a claim of service 
connection for chronic fatigue syndrome, indicating that he 
wished to "reopen" it, and requested that the RO reconsider 
service connection for, in pertinent part, his lymph node 
disability.  

In January 1995 the RO denied service connection for chronic 
fatigue syndrome and for a lymph node disability.  The 
veteran also appealed this decision.  

In June 1995 the RO issued a Statement of the Case (SOC) 
denying service connection for chronic fatigue syndrome and 
chronic lymph node inflammation.  

In July 1996 the RO granted service connection for chronic 
fatigue syndrome with chronic lymphadenitis and major 
depression, noting that the veteran reported a history of 
lymph node swelling following his discharge from service.  
The RO also noted, in pertinent part, that he had been shown 
to have granulomatous inflammation of the lymph nodes on 
examination, and that he was seen right after service for his 
disabilities.  A 40 percent rating was assigned, effective 
November 30, 1993, the date of receipt of the claim for 
chronic fatigue syndrome.  

The veteran appealed, in pertinent part, the effective date 
assigned for his chronic fatigue syndrome.  He contended that 
he filed a claim the first time when he was hospitalized in 
August 1990.  

During a hearing in March 1997 it was contended that the 
effective date should have been the day after his separation 
from service, since his original claim was filed within one 
year following his separation.  Tr., pp. 1-2.  This same 
essential contention was made during the October 1999 
hearing.  Tr., pp. 2-4.  

Criteria

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (1999).  An 
informal claim is any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from an appellant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (1999).  An informal 
claim must be in writing.  Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).  Moreover, a specific claim in the form 
prescribed by the Secretary of VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (1999).  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim re-opened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991); see 
also 38 C.F.R. § 3.400 (1999).  

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1999).

Analysis

The Board finds that the criteria for an effective date for a 
grant of service connection for chronic fatigue syndrome with 
chronic lymphadenitis and major depression retroactive to 
August 4, 1991, or the day following the veteran's separation 
from service have been met in the instant case.  

The veteran filed a claim for service connection of a lymph 
node condition in February 1992, which was within one year 
from the date of his separation from service on August 3, 
1991.  

This claim was initially denied by the RO in April 1993.  In 
November 1993 the veteran indicated that he wished to 
"reopen" his claim of service connection for chronic 
fatigue syndrome and that it reconsider his claim for a lymph 
node condition.  

The Board is of the opinion that the veteran's request that 
the RO reconsider the issue of service connection for a lymph 
node condition was a Notice of Disagreement (NOD) with the 
April 1993 denial of service connection for a lymph node 
condition.  38 C.F.R. § 20.201.  



Following his November 1993 claim, the RO again denied 
service connection for chronic fatigue syndrome and the lymph 
node disability, and the veteran appealed this decision as 
well. 

Therefore, the April 1993 rating decision denying service 
connection for the veteran's lymph node disorder (later 
termed chronic lymphadenitis) never became final.  The 
disorder was eventually evaluated as part of the veteran's 
chronic fatigue syndrome in the RO's grant of service 
connection.  The RO made its grant of service connection 
effective November 30, 1993, the date of his claim for 
chronic fatigue syndrome.  In its grant of service connection 
for chronic fatigue syndrome, the RO to a large degree relied 
on the veteran's symptoms of inflamed lymph nodes.  

The Board is of the opinion that the proper effective date 
for the grant of service connection of chronic fatigue 
syndrome should be the day after the veteran's separation 
from service because the February 1992 claim for service 
connection of a lymph node disability remained ongoing; the 
February 1992 claim was submitted within one year of his 
separation from service; and because the lymph node 
disability was relied upon in granting service connection for 
the chronic fatigue syndrome in the July 1996 rating 
decision.  Therefore, the Board concludes that an effective 
date for the grant of service connection retroactive to 
August 4, 1991, the day after the veteran's separation from 
service, is warranted.  38 C.F.R. §§ 3.400(b)(1).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (1999).  


ORDER

Entitlement to an effective date for the grant of service 
connection for chronic fatigue syndrome with chronic 
lymphadenitis and major depression retroactive to August 4, 
1991 is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
initial evaluation in excess of 40 percent for chronic 
fatigue syndrome is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

There are multiple references in the record to the veteran 
receiving treatment for his chronic fatigue syndrome at the 
VA Medical Center (VAMC) in Houston, Texas.  See Transcript, 
p. 8 (March 27, 1997).  There is one hospital report from the 
Houston VAMC dated in January 1994.  There are no other 
records from the Houston VAMC, and it does not appear that 
the RO has ever specifically requested records from this 
facility.  These records should be obtained.  The veteran has 
also referred to having VA treatment for his disability since 
his October 1991 hospital visit.  Transcript, p. 3 (October 
20, 1999); Transcript, p. 2 (March 27, 1997).  

There do not appear to be VA records on file dated prior to 
1992.  As this case deals with an initial rating, and 
therefore possible staged ratings periods, the RO should 
attempt to obtain these VA records as well.  In general, the 
veteran has testified to being treated at VA facilities in 
Little Rock, North Little Rock, and Houston, Texas.  
Transcript, p. 4 (March 27, 1997).  Records not already on 
file should be obtained from these facilities.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran has also indicated receiving treatment from 
private physicians.  There are only two records of private 
treatment on file, and these are single statements issued by 
Dr. T.C.W. and Dr. R.T.W.  Dr. R.T.W. stated that he had 
treated the veteran since December 1992.  The RO should 
obtain all records from these physicians pertaining to their 
treatment of the veteran, especially in light of the fact 
that this case pertains to the initial evaluation of the 
chronic fatigue syndrome.  See White v. Derwinski, 1 Vet. 
App. 519 (1991).  

The Board is also of the opinion that the VA examinations of 
record are either inadequate or stale, and that new VA 
examinations are therefore warranted.  

The July 1999 VA examination for chronic fatigue syndrome did 
not adequately assess the severity of the veteran's chronic 
fatigue syndrome within the context of the Rating Schedule.  
The examiner made no specific findings regarding the nature, 
frequency, and severity of the symptoms associated with his 
chronic fatigue syndrome.  See 38 C.F.R. § 4.88b, Diagnostic 
Code 6354.  This examination report is therefore inadequate 
for rating purposes.  38 C.F.R. § 4.2.  

The Board also notes that the veteran's depression has been 
rated as part of chronic fatigue syndrome.  The Board notes 
that the record has often documented reports that the 
veteran's depression would increase when his symptoms of 
chronic fatigue syndrome increased.  However, it is unclear 
from the record as to which symptoms are attributable to 
chronic fatigue syndrome and which symptoms are attributable 
to his depression.  

A VA examination should be scheduled that clearly examines 
the symptoms resulting from the depression, as opposed to 
those symptoms resulting from chronic fatigue syndrome.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, and employers 
who may possess additional records 
pertinent to his claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


In particular, the RO should attempt to 
obtain treatment records from Dr. R.T.W. 
and Dr. T.C.W.  

With any necessary authorization or 
medical releases from the veteran, the RO 
should obtain legible copies of those 
records identified by the veteran which 
were not previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports since October 1991.  

In particular, the RO should obtain VA 
records from the VAMC in Houston, Texas, 
and any additional records that have not 
already been obtained from the VA 
facilities in Little Rock and North 
Little Rock Arkansas.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  

2.  Following the above, the veteran 
should be examined by an appropriate VA 
specialist(s) to determine the level of 
impairment caused by the chronic fatigue 
syndrome with chronic lymphadenitis and 
major depression.  

The claims file, a separate copy of this 
remand, and appropriate rating criteria 
should be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examination 
report(s) must be annotated in this 
regard.  Any further indicated special 
studies should be accomplished.

The examiner(s) should identify all of 
the symptoms or manifestations of the 
veteran's chronic fatigue syndrome, 
including any psychological 
manifestations.  The examiner(s) should 
assess the impact of the chronic fatigue 
syndrome on the veteran's daily 
activities and employability, and should 
also assess the frequency, if any, of 
periods of incapacitation caused by this 
impairment.  

In making these assessments, the 
examiner(s) should determine whether the 
veteran's subjective complaints are 
consistent with the objective findings on 
examination and the evidence of record.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale,

3.  The veteran should be examined by a 
VA psychiatrist to determine the level of 
impairment caused by the veteran's 
chronic fatigue syndrome, specifically in 
terms of his depressive symptoms.  

The claims file, a separate copy of this 
remand, and appropriate rating criteria 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's depression.  The examiner 
should specifically discuss the 
relationship between the depression and 
chronic fatigue syndrome.  
In general, the extent of the chronic 
fatigue syndrome's impact on his 
depression versus other factors impacting 
on the depression should be discussed.  

The examiner should determine whether the 
symptoms of depression are solely a 
manifestation of the chronic fatigue 
syndrome or are more appropriately a 
separate condition with its own 
symptomatology.  The examiner should also 
determine what symptoms, if any, are 
related solely to the veteran's 
depression as opposed to chronic fatigue 
syndrome.  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from depression.  
The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The examiner must be 
requested to express an opinion as to the 
impact of the chronic fatigue syndrome 
with depression on the veteran's ability 
to obtain and retain substantially 
gainful employment.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 40 percent 
for chronic fatigue syndrome with chronic 
lymphadenitis and major depression.  In 
this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.16, the previous and amended criteria 
pertaining to chronic fatigue syndrome, 
and the previous and amended criteria 
pertaining to mental disorders, as 
warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



